In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Nassau County (Lawrence, J.), dated February 27, 1998, which, after a hearing, extended the appellant’s placement with the Division for Youth.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court did not violate his right to due process, nor did it extend his placement based upon an improper determination that he is a “sex offender”. Rather, the extension was properly premised upon material and relevant proof which established by a preponderance of the evidence that the appellant engaged in inappropriate and sometimes violent behavior, and that he failed to make appropriate progress in the various treatment programs in which he was enrolled (see, Family Ct Act § 355.3 [3]; § 350.3 [1], [2]; Matter of Ashanti W., 242 AD2d 539; Matter of Michelle T., 227 AD2d 226). Accordingly, we discern no factual or legal basis upon which to disturb the Family Court’s order. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.